In the matter of the petition of James Kimmey and others, for a public road in Dover hundred.
The petitioner proved the service of written notice of the intended application on the owners of the land, over which the contemplated road was to run, but as to one of them, who resided out of the county, the notice was left with an overseer, who resided on the farm and carried it on for the owner.
Mr. Bates objected that this was not sufficient notice to the owner; that the overseer was not a tenant, nor in any way obliged to communicate such notice to his employers; and that where the owner resides within the State, the purposes of the act of 1847 required notice to such owner directly.
The Court thought the notice sufficient. The law requires the notice to be given to the owner or "holder" of the land. We do not consider that this was intended to restrict it to the tenant, or person holding under a lease, but reasonably extends to any person occupying, or in possession, placed there by the owners; and who may be expected to take care of his interests on this, as on other matters connected with the land.